Title: From George Washington to Alexander Anderson, 18 November 1789
From: Washington, George
To: Anderson, Alexander


          
            Sir,
            New York [November] 18 1789
          
          I have been favored with the receipt of your letter of the 14th of may last accompanying a parcel of seeds, which have been disposed of agreeably to the disposition suggested to you by Mr Benjamin Vaughan.
          I desire to express my sense of your obliging kindness and to assure you that I shall be happy to aid beneficent intentions on

any other occasion. I am Sir very respectfully your most obedient Servant
          
            G. Washington
          
        